DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A piston comprising:
a skirt having an upper body portion;
a crown formed at the upper body portion; and
a piston bowl formed at the crown, the piston bowl including a plurality of combustion surfaces defining two functionally separated, opposing combustion chambers formed and positioned to accommodate inflowing injector spray so as to reduce heat transfer caused by impingements made by the inflowing injector spray.”

The underlined limitations are shown in Fig. 3, and further supported in at least Specification, Paragraphs 28-37, especially Paragraphs 29, 37.  As shown in Fig. 3 and Fig. 4, the design of the piston bowl would allow the piston formed two combustion chambers in certain locations, and the two chambers would function separately during the operation to minimize the heat loss (Paragraph 29).

The examiner thanks the applicant followed the examiner’s suggestion to amend Claim 1.  After reviewing the claimed limitation, the Remark, the examiner considered John (US2020/0166103 A1) is still the closet reference to teach the claimed limitations.  John teaches a piston bowl comprise a plurality of combustion surfaces and from three chambers areas, and the fuel would separate to three parts after being injected (John, Fig. 4).  However, it is unclear whether the three chamber areas would operate separately or not.  In addition, John also fails to reflect the arrangements of the locations of the chambers.  Therefore, the examiner considered John would fail to teach all the limitations of Claim 1.

Claims 13 and 17 are allowed base on at least the same reasons as Claim 1.  Claims 2-12, 14-16, 18-20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747